                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

LISA HOFMANN,                                 )
                                              )
             Plaintiff,                       )
                                              )
      v.                                      )      No. 4:19 CV 423 CDP
                                              )
WELLS FARGO BANK, N.A., as                    )
Trustee for the First Franklin Mortgage       )
Loan Trust Pass-Through Certificate           )
Series 2004-FF, et al.,                       )
                                              )
             Defendants.                      )

                MEMORANDUM AND ORDER OF REMAND

      Plaintiff Lisa Hofmann filed this wrongful foreclosure action in Missouri

state court to set aside defendants’ foreclosure of her house, claiming that she was

not in default and that defendants lacked authority to initiate and engage in the

foreclosure proceedings. Hofmann also brings a claim under the Missouri

Merchandising Practices Act, Mo. Rev. Stat. § 407.010, and a claim of slander of

title; and she seeks to quiet title to the property. Defendants Wells Fargo Bank,

N.A. and Select Portfolio Servicing, Inc., with the consent of defendant Pittenger

Law Group, LLC, removed the action to this Court on March 8, 2019, claiming

diversity jurisdiction under 28 U.S.C. § 1332. Because defendants have failed to

establish the requisite amount in controversy by a preponderance of the evidence, I

will grant Hofmann’s motion to remand the matter to state court.
      In removal cases, I must review the complaint or petition pending at the time

of removal to determine the existence of subject-matter jurisdiction. St. Paul

Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 291 (1938). I may also look to

the notice of removal to determine jurisdiction. 28 U.S.C. § 1446(c)(2)(A). The

removing defendants, as the parties invoking jurisdiction, bear the burden of

proving by a preponderance of the evidence that all prerequisites to jurisdiction are

satisfied. In re Prempro Prods. Liab. Litig., 591 F.3d 613, 620 (8th Cir. 2010);

Central Iowa Power Co-op. v. Midwest Indep. Transmission Sys. Operator, Inc.,

561 F.3d 904, 912 (8th Cir. 2009). “[A]ll doubts about federal jurisdiction must be

resolved in favor of remand[.]” Central Iowa Power, 561 F.3d at 912.

      Diversity jurisdiction under 28 U.S.C. § 1332 requires an amount in

controversy greater than $75,000 and complete diversity of citizenship among the

litigants. 28 U.S.C. § 1332(a).

A.    Diversity of Citizenship

      As pled in the state-court petition and in the notice of removal, plaintiff

Hofmann is a citizen of Missouri, defendant Wells Fargo is a citizen of South

Dakota, and defendant Select Portfolio is a citizen of Utah. Pittinger Law Group,

LLC’s sole member is a citizen of Kansas. For purposes of diversity, a limited

liability company’s citizenship is the citizenship of all its members. GMAC

Commercial Credit LLC v. Dillard Dep’t Stores, Inc., 357 F.3d 827, 829 (8th Cir.


                                         -2-
2004). Accordingly, Pittinger is a citizen of Kansas, and complete diversity exists

among the litigants.

B.    Amount in Controversy

      A party removing a diversity action to federal court must prove the amount

in controversy by a preponderance of the evidence. Bell v. Hershey Co., 557 F.3d

953, 956 (8th Cir. 2009). Under this standard, “the jurisdictional fact . . . is not

whether the damages are greater than the requisite amount, but whether a fact

finder might legally conclude that they are[.]” Id. at 959 (internal quotation marks

and citation omitted) (alteration and emphasis in Bell). A removing party who

presents only bald assertions that the nature of the relief sought is sufficient to

satisfy the amount in controversy fails to meet the requisite burden of proof. Hill

v. Ford Motor Co., 324 F. Supp. 2d 1028, 1036 (E.D. Mo. 2004). I cannot find

jurisdiction on speculation alone. Id.

      Hofmann’s state-court petition does not assert a specific amount in

controversy. Instead, Hofmann seeks equitable relief, statutory attorney’s fees, and

an unspecified amount in damages, including punitive damages. In such

circumstances, I must make a factual inquiry into the amount-in-controversy issue.

Sherrard v. Boeing Co., No. 4:17CV1444 RLW, 2017 WL 2973947, at *2 (E.D.

Mo. July 12, 2017).

      Defendants aver that the object of the controversy – Hofmann’s foreclosed


                                          -3-
property – had an appraised value between $60,800 and $72,000 and that when this

value is considered with Hofmann’s request for statutory attorney’s fees, damages

for emotional distress, and punitive damages, the amount in controversy surpasses

$75,000. For the following reasons, I find that defendants have failed to meet their

burden.

      First, I agree with defendants that, in wrongful foreclosure cases, the value

of the property at the time of foreclosure is considered as the value of the object of

the controversy for purposes of determining the amount in controversy. However,

the value is determined by the purchase price of the property when it was sold at

foreclosure, not the appraised value. See Morris v. Wells Fargo Home Mortg., No.

4:11CV1452 CEJ, 2011 WL 3665150, at *1 (E.D. Mo. Aug. 22, 2011). See also

Kisner v. Bank of Am., NA, No. 10-03527-CV-S-DGK, 2011 WL 2160891, at *2

(W.D. Mo. June 1, 2011) (value of property is its purchase price); Garland v.

Mortg. Elec. Registration Sys., Inc., Civil Nos. 09-71 (JNE/JJG), 09-72

(JNE/JGG), 09-342 (JNE JJG), 09-430 (JNE/JJG), 2009 WL 1684424, at *3 (D.

Minn. June 16, 2009) (foreclosure sale prices provide reliable indication of fair

market value). Here, Wells Fargo paid $41,971.81 for Hofmann’s property at the

foreclosure sale. The value of the object in controversy, therefore, is $41,971.81.

      To the extent defendants argue that when combined with the value of the

property, Hofmann’s claims for emotional and punitive damages and for attorney’s


                                         -4-
fees push the amount in controversy over the jurisdictional threshold, defendants

offer no facts or evidence to support this assertion. Instead, they speculate that,

because the MMPA provides for punitive damages and attorney’s fees to the

prevailing party, the total amount of damages would exceed $75,000. They also

rely on Holm v. Wells Fargo Home Mortg., Inc., 514 S.W.3d 590 (Mo. banc 2017),

to show that the nature of the relief sought in this case pushes the amount in

controversy over the jurisdictional threshold. Defendants’ argument is unavailing.

      Defendants contend that in Holm – another wrongful foreclosure case – the

plaintiff obtained a $200,000 judgment for similar emotional distress damages, and

punitive damages nearing $3 million. The Holm case, however, is easily

distinguishable from this one. Not only are the underlying facts significantly

different between the cases, but the procedural and legal posture of the cases are

vastly different. In Holm, the trial court imposed sanctions on defendants Wells

Fargo and Freddie Mac because of their “flagrant and intentionally obstructive

conduct” during discovery. Holm, 514 S.W.3d at 597. Sanctions included striking

the defendants’ pleadings, barring defendants from presenting any evidence at trial,

and barring defendants from objecting to plaintiff’s evidence and from cross-

examining any of plaintiff’s witnesses. Id. at 593. After a nonjury trial at which

defendants’ pleadings were not considered and only plaintiff’s evidence was

presented, the trial court awarded the damages as described above. See id. at 595.


                                         -5-
The Missouri Supreme Court affirmed the trial court’s imposition of sanctions, but

held that the trial court’s award of damages denied defendants their constitutional

right to have a jury determine the amount of damages to be assessed against them.

Id. at 598, 602. The supreme court therefore vacated the damages award and

remanded the matter for jury trial. Accordingly, the Holm monetary judgment that

defendants invoke here to support their argument that Hofmann’s requested

damages could surpass $75,000 was actually entered with no consideration of

defendants’ pleadings or evidence and no challenge to plaintiff’s evidence, and,

significantly, was ultimately vacated as unconstitutional. I will not rely on Holm to

find that the amount in controversy here meets the jurisdictional threshold.

      To establish the requisite amount in controversy by a preponderance of the

evidence, defendants are required to present “some specific facts or evidence

demonstrating that the jurisdictional amount has been met[.]” Hill, 324 F. Supp.

2d at 1036. Defendants have failed to so here. Instead, they largely rely on non-

specific information based on the nature of the relief Hofmann seeks. Having me

presume that this case involves potential damages exceeding $75,000 based on the

relief sought and without offering “one shred of evidence regarding potential

damages would be nothing more than speculation on the part of defendant (and the

Court).” Hill, 324 F. Supp. 2d at 1036. See also Rosenbloom v. Jet’s Am., Inc.,

277 F. Supp. 3d 1072, 1075 (E.D. Mo. 2017). Because speculation is an


                                        -6-
insufficient basis upon which to find that the jurisdictional threshold has been met,

Hill, 324 F. Supp. 2d at 1036, I cannot say that defendants have proven by a

preponderance of the evidence that the requisite jurisdictional amount is in

controversy. Therefore, resolving all doubts about federal jurisdiction in favor of

remand as I must, Central Iowa Power, 561 F.3d at 912, I will remand this case

back to state court.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiff Lisa Hofmann’s Motion for

Remand [7] is GRANTED.

      IT IS FURTHER ORDERED that this case is remanded to the Circuit

Court of St. Louis County, Missouri, from which it was removed.




                                       ___________________________________
                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE


Dated this 6th day of May, 2019.




                                         -7-
